Case 1:19-cv-17598-RMB-KMW Document 1 Filed 09/04/19 Page 1 of 8 PageID: 1



COSTELLO & MAINS, LLC
By: Deborah L. Mains
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054
(856) 727-9700
Attorneys for Plaintiff

                                                 :
 NICHOLAS DUCOS,                                 :   UNITED STATES DISTRICT COURT
                                                 :   DISTRICT OF NEW JERSEY
                        Plaintiff,               :
                                                 :          CIVIL ACTION
 vs.                                             :
                                                 :   Electronically filed
 HERITAGE VINEYARDS OF                           :
 RICHWOOD LLC and JOHN DOES 1-5                  :   DOCKET NO:
 AND                                             :
 6-10,                                           :
                                                 :   COMPLAINT AND JURY DEMAND
                        Defendants.



       Plaintiff, Nicholas Ducos (“Plaintiff”), by way of complaint against the Defendant, says:

                                      Preliminary Statement

       This action is brought by Plaintiff to remedy violations of the Fair Labor Standards Act,

as amended, 29 U.S.C. Sec. 201, et seq. (“FLSA”) and the New Jersey Wage and Hour Law

(“NJWHL”).

                                      Jurisdiction and Venue

       Jurisdiction of the Court is invoked pursuant to 29 U.S.C. Sec. 216(b), 28 U.S.C. Sec.

1331 and 28 U.S.C. Sec. 1332.

       Because Defendant is a resident of the District of New Jersey, venue is proper within this

district pursuant to 28 U.S.C. Sec. 1391.
Case 1:19-cv-17598-RMB-KMW Document 1 Filed 09/04/19 Page 2 of 8 PageID: 2



                                      Identification of Parties

       1.      Plaintiff Nicholas Ducos resides at 2054 E. Fletcher Street, Philadelphia, PA

19125. At all pertinent times herein, Plaintiff was employed by Defendant.

       2.      Defendant Heritage Vineyards of Richwood, LLC (“Heritage”) is a domestic

limited liability company that manufactures wine, maintaining a principal place of business at

480 Mullica Hill Rd, Mullica Hill, New Jersey 08062.

       3.      Heritage is an employer within the meaning of 29 USC Sec. 203 and within the

meaning of the NJWHL, having gross income in excess of $500,000 per year.

       4.      Plaintiff, in the course of his employment at Heritage, routinely interacted with

interstate commerce.

       5.      Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

entities who, on the basis of their direct acts or on the basis of respondeat superior, are

answerable to the Plaintiff in this matter.

                                        1. General Allegations

       6.      Plaintiff has been employed by Defendants since August 9, 2017.

       7.      From 2017 until present, Plaintiff has been employed as an Assistant Winemaker.

       8.      As an Assistant Winemaker, Plaintiff’s job duties and responsibilities include, but

are not limited to: daily winery operations such as blending, racking, SO2 additions, topping,

etc.; participateing in grading individual wine lots and cooperages for blending and winemaking

decisions; maintaining an accurate, monthly inventory of bulk wine, bottling supplies, and

finished case goods; restocking tasting room inventory as needed; performing various types of

lab analysis; keeping detailed records of winemaking activities; maintaining a working

knowledge of winery equipment and ability to troubleshoot when necessary; loading and




                                                  2
Case 1:19-cv-17598-RMB-KMW Document 1 Filed 09/04/19 Page 3 of 8 PageID: 3



unloading trucks for shipping and receiving at the winery; helping contribute to the winery safety

and training program; tasking room and event work; and giving tours to guests.

       9.       Plaintiff has been compensated on an hourly basis, initially earning $22.00 per

hour with an increase to $23.00 per hour in or about August of 2018.

       10.      Plaintiff regularly worked in excess of 40 hours per week.

       11.      Without records that are in the possession, custody and control of Defendant,

Plaintiff cannot plead with specificity the number of hours worked each week during the course

of his employment.

       12.      Plaintiff’s job duties did not fall within any exemption to the overtime

requirements of the FLSA or NJWHL.

       13.      Defendant failed to pay Plaintiff overtime compensation for any hours worked in

excess of 40 hours per week.

       14.      Defendant has failed to pay overtime at one and one half times Plaintiff’s regular

hourly rate for hours worked in excess of 40 per week.

                                             COUNT I

                                         FLSA Violation

       15.      Plaintiff hereby repeats and realleges paragraphs 1 through 14, as though fully set

forth herein.

       16.      Plaintiff, during the course of his employment as an Assistant Winemaker,

regularly worked more than 40 hours in a work week.

       17.      Defendant failed to pay Plaintiff overtime compensation for hours worked in

excess of 40 in a work week.

       18.      Defendant, by the above acts, has violated 29 U.S.C. Sec. 207.




                                                  3
Case 1:19-cv-17598-RMB-KMW Document 1 Filed 09/04/19 Page 4 of 8 PageID: 4



          19.    Said violations have been willful within the meaning of 29 U.S.C. Sec. 255(a).

          20.    Plaintiff has suffered, is now suffering and will continue to suffer monetary

damages as a result of Defendants’ acts unless and until this Court grants the relief requested

herein.

          WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment;

                 (a)    Declaring that the acts and practices complained of herein are in violation

of the FLSA;

                 (b)    Declaring that the acts and practices complained of herein are willful

violations within the meaning of 29 U.S.C. Sec. 255(a);

                 (c)    Enjoining and restraining permanently the violations alleged herein,

pursuant to 29 U.S.C. Sec. 217;

                 (d)    Directing Defendant to make Plaintiff whole for all unpaid overtime

wages due as a consequence of Defendant’s violation of the FLSA, together with interest thereon

from the date(s) such wages were due but unpaid;

                 (e)    Directing Defendant to pay Plaintiff an additional amount of liquidated

damages as provided for in 29 U.S.C. Sec. 216(b);

                 (f)    Awarding Plaintiff the costs of this action together with reasonable

attorneys’ fees, as provided in 29 U.S.C. Sec. 216(b); and

                 (g)    Granting such other and further relief as this Court deems necessary and

proper.




                                                  4
Case 1:19-cv-17598-RMB-KMW Document 1 Filed 09/04/19 Page 5 of 8 PageID: 5



                                            COUNT II

                                    Violation of the NJWHL

       21.      Plaintiff hereby repeats and realleges paragraphs 1 through 20, as though fully set

forth herein.

       22.      Plaintiff, during the course of his employment as an Assistant Winemaker,

regularly worked more than 40 hours in a work week.

       23.      Defendant failed to pay Plaintiff overtime compensation for hours worked in

excess of 40 in a work week.

       24.      Defendant, by the above acts, has violated the New Jersey Wage and Hour Law,

N.J.S.A. 34:11-56a4.

       25.      Plaintiff is now suffering and will continue to suffer monetary damages as a result

of Defendants’ acts unless and until this Court grants the relief requested herein.

       WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment;

                (a)    Declaring that the acts and practices complained of herein are in violation

of the NJWHL;

                (b)    Directing Defendant to make Plaintiff whole for all unpaid overtime

wages due as a consequence of Defendant’s violation of the NJWHL, together with interest

thereon from the date(s) such wages were due but unpaid;

                (c)    Awarding Plaintiff the costs of this action together with reasonable

attorneys’ fees; and




                                                 5
Case 1:19-cv-17598-RMB-KMW Document 1 Filed 09/04/19 Page 6 of 8 PageID: 6



          (d)   Granting such other and further relief as this Court deems necessary and

proper.

                              Respectfully submitted,

                              COSTELLO & MAINS, LLC


                              By:   /s/ Deborah L. Mains_____
                                     Deborah L. Mains
                              18000 Horizon Way, Suite 800
                              Mt. Laurel, New Jersey 08054
                              856-727-9700
                              dmains@costellomains.com

                              Attorneys for Plaintiff
Dated:




                                         6
Case 1:19-cv-17598-RMB-KMW Document 1 Filed 09/04/19 Page 7 of 8 PageID: 7




                                  DEMAND FOR A TRIAL BY JURY

          Plaintiff, by and through her above-signed counsel, hereby demands, pursuant to Rule

38(b) of the Federal Rules of Civil Procedure, a trial by jury on all Counts in the above-captioned

action.

                                       COSTELLO & MAINS, LLC


                                       By:   /s/ Kevin M. Costello_____
                                              Kevin M. Costello




                             DESIGNATION OF TRIAL COUNSEL

          Kevin M. Costello, Esquire, of the law firm of Costello & Mains, LLC, is hereby-

designated trial counsel.

                                       COSTELLO & MAINS, LLC


                                       By:   /s/ Kevin M. Costello_____
                                              Kevin M. Costello




                                                 7
Case 1:19-cv-17598-RMB-KMW Document 1 Filed 09/04/19 Page 8 of 8 PageID: 8



                           DEMAND TO PRESERVE EVIDENCE


        1.     All Defendants are hereby directed and demanded to preserve all physical and

electronic information pertaining in any way to Plaintiff’s employment, to Plaintiff’s cause of

action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

images, cache memory, searchable data, emails, spread sheets, employment files, memos, text

messages and any and all online social or work related websites, entries on social networking

sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

and/or data and/or things and/or documents which may be relevant to any claim or defense in this

litigation.

        2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

appropriate adverse inferences.

                                              COSTELLO & MAINS, LLC


                                              By:    /s/ Kevin M. Costello _____
                                                      Kevin M. Costello




                                                 8
